Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION       
EXAMINER'S STATEMENT OF REASONS FOR ALLOWANCE
 Applicant's amendment to the claims filed November 26th, 2021 has been fully considered. In light of Applicant's amendment and remarks, claims 17 and 33-36 are allowed and renumbered 1-5.


		Given that applicant has amended the claims to now recite a specific BTK inhibitor (compound 3) and a specific mTOR inhibitor (Everolimus) to be used in combination in a method of treating rheumatoid arthritis, the 112(a) rejection of claims 17-19, 21, and 23 is now moot.  Consequently, the 112(a) rejection is hereby withdrawn.
	
		Given that applicant has amended the claims to now recite a specific BTK inhibitor (Compound 3) and a specific mTOR inhibitor (Everolimus) to be used in combination in a method of treating rheumatoid arthritis and given that applicant has provided unexpected results with respect to the combination of Compound 3 and compound 14, the 103(a) rejection of claims 17-19, 21, and 23-24 over Honigberg is now moot.  Consequently, the 103(a) rejection over Honigberg is hereby withdrawn.


Claims 17 and 33-36 are drawn to a method for treating rheumatoid arthritis (RA) comprising administering to a subject in need thereof a therapeutically effective amount of a Bruton tyrosine kinase (BTK) inhibitor, wherein the BTK inhibitor is Compound 3 as shown in claim 17, or an enantiomer, a diastereomer, a pharmaceutically acceptable salt or a prodrug thereof, and a mammalian target of rapamycin (mTOR) kinase inhibitor, wherein the mTOR kinase inhibitor is everolimus or rapamycin, or a pharmaceutically acceptable salt thereof. There is no prior art disclosing the applicant's compound 3 in combination with Everolimus and/or Rapamycin in a method for treating RA.  Moreover, applicant has demonstrated in the specification that administration of said compound 3 along with everolimus (i.e. compound 14) resulted in reduction of paw volume (i.e. inflammation) of AA rat model.  Since the present claims require the use of the compound 3 in combination with everolimus or rapamycin as delineated in claim 17, and no prior art anticipates or renders obvious the particular method of claim 17, claims 17 and 33-36 are therefore allowable.
	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on
Statement of Reasons for Allowance.”	

Conclusion
Claims 17 and 33-36 (renumbered 1-5) are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Samira Jean-Louis whose telephone number is 571
270-3503.  The examiner can normally be reached on 7:30-6 PM EST M-Th.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kortney Klinkel can be reached on 571-270-5239. The fax phone number for the organization where this application or proceeding is assigned is 571- 273-8300.
Information regarding the status of an application may be obtained from the
Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO
Customer Service Representative or access to the automated information system, call
800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SAMIRA J JEAN-LOUIS/
Primary Examiner, Art Unit 1627                                                                                                                                                                                                        
02/12/2022